MARY'S OPINION HEADING                                           



   NO. 12-04-00007-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

PACIFIC EMPLOYERS§
		APPEAL FROM THE 115TH
INSURANCE COMPANY,
APPELLANT


V.


LUDWIG G. YAP, JULIANA T. YAP,	    §		JUDICIAL DISTRICT COURT OF
BRIGHAM HANSLEY, STINGER
WELLHEAD PROTECTION, INC., AND
TOM PRITCHARD, AS THE PERSONAL
REPRESENTATIVE OF THE ESTATE
OF PATRIC PAUL PRITCHARD,
APPELLEES§
		UPSHUR COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM


	This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected its appeal on January 8, 2004.  Thereafter, the reporter's record was filed on February 9,
2004, making Appellant's brief due on or before March 10, 2004.  When Appellant failed to file its
brief within the required time, this court notified Appellant on March 15, 2004 that the brief was past
due and warned that if no motion for extension of time to file the brief were received by March 25,
2004, the appeal would be dismissed for want of prosecution under Tex. R. App. P.  42.3(b).  The
notice further informed Appellant that the motion for extension of time must contain a reasonable
explanation for its failure to file the brief and a showing that Appellee had not suffered material
injury thereby.
	To date, Appellant has neither responded to the notice nor filed a motion for extension of
time to file its brief.  Accordingly, the appeal is dismissed for want of prosecution pursuant to Tex.
R. App. P. 38.8(a)(1) and 42.3(b).


Opinion delivered March 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


































(PUBLISH)